FILED
                            NOT FOR PUBLICATION                               NOV 12 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

TWO TEN, LLC, a California Limited               No. 12-56365
Liability Company and CHRISTINE A.
PETRIKAS,                                        D.C. No. 8:11-cv-01446-CJC-
                                                 MLG
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

DANNY ENEVOLDSON and EUGENE
ENEVOLDSON,

              Defendants,

  and

CELLXION, LLC, a Louisiana Limited
Liability Company,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted November 5, 2013**
                              Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

      Appellants Two Ten, LLC, and Christine Petrikas appeal the district court’s

denial of their May 29, 2012 motion for relief pursuant to Federal Rule of Civil

Procedure 60(b). The district court denied Appellants’ Rule 60(b) motion, in part,

because Appellants failed to provide adequate reasons for the delay:

“[Appellants’] proffered reason for failing to receive notice of the Court’s April 30,

2012 minute order is not credible in light of the Court’s record showing that

[Appellants] received proper notice, . . . and the fact that [Appellants’] counsel did

not have any apparent difficulty in receiving any of the other email notifications

from the Pacer system.” Placing great weight on that factor was not “illogical,

implausible, or without support in inferences that may be drawn from the facts in

the record.” United States v. Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en

banc). Therefore, the district court did not abuse its discretion. Bateman v. U.S.

Postal Serv., 231 F.3d 1220, 1223–24 (9th Cir. 2000); see also Lemoge v. United

States, 587 F.3d 1188, 1194 (9th Cir. 2009) (“Because the standard under Rule

60(b) is an equitable standard it may follow that in some circumstances a district

court may satisfy the standard even though omitting to discuss some specified

factor.” (citation omitted)).

      AFFIRMED.


                                          2